EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael R. Williams on 14 May 2021.
The application has been amended as follows: 
	Claim 22 has been amended as follows:

	The method of claim 20, wherein the skin condition is seborrheic dermatitis. 


	Claim 38 has been amended as follows:
	
	The method of claim 20, wherein the polypeptide comprises the amino acid sequence of (a) SEQ ID NO: 1 and (b) the cell penetrating peptide or the skin penetrating peptide joined to the amino acid sequence of SEQ ID NO: 1.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
	The amendment to claim 22 corrects an inadvertent word processing error.  The underscoring present in claim 23 is an inadvertent carryover from the previous amendment to the claim on 9/28/2020.  Claim 23 was not amended in the 3/12/2021 amendment.  The amendment to claim 38 corrects an inadvertent word processing error.
Claims 20-23, 34-35, and 39 were indicates as being allowable in the Office action mailed 12/16/2020.  Applicant’s response and the amendments herein place claims 20-23, 30, 34-36, and 38-39 in condition for allowance.
Again, claim 34 is interpreted as requiring the entirety of SEQ ID NO: 21 as recited in claim 
Again, claim 35 is interpreted as requiring the entirety of SEQ ID NO: 21 for the same reasons. The 95% sequence identity limitation for the 21 amino acid protein of SEQ ID NO: 2 would permit one amino acid change in the regions outside of SEQ ID NO: 21 (i.e. amino acids 1-14 and 20-21 but not amino acids 15-19 of SEQ ID NO: 2).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

mpa